Citation Nr: 1032560	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to November 
1953.  He died in May 2008.  The appellant his is surviving 
spouse.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from an October 2008 rating decision issued 
by the St. Louis, Missouri Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim for 
service connection for the Veteran's cause of death.

In connection with her appeal, the appellant presented testimony 
before the undersigned Acting Veterans Law Judge at the RO in 
March 2010.  A transcript of the hearing is associated with the 
claims file.

After the hearing in April 2010, the appellant submitted 
additional evidence, along with a waiver of her right to have the 
evidence initially considered by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's death certificate lists congestive heart failure as 
the primary cause of death.  The appellant contends that service 
connection for the cause of the Veteran's death is warranted, as 
she believes that his longstanding heart condition was aggravated 
during his active duty service.  The Board's review of the record 
reveals that additional development of the claim is warranted.

During the appellant's March 2010 Travel Board hearing, she 
testified that the Veteran was in receipt of Social Security 
Administration (SSA) disability benefits for his heart condition.  
She claimed that the Veteran applied for SSA benefits around 1986 
when they were living in Hawaii.  In addition, the appellant 
noted that the Veteran took an early medical retirement from his 
civil service position with the Air Force due to his heart 
condition.  The record reflects that SSA and Office of Personnel 
Management (OPM) records are not associated with the claims file.  
While SSA and OPM records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on 
notice of the existence of SSA and OPM records, as here, it must 
seek to obtain those records before proceeding with the appeal.  
Thus, the Board finds that the VA should obtain and associate 
with the claims file copies of any SSA and OPM disability 
determinations and all medical records underlying any such 
determinations, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) (2009) with respect to requesting records from 
Federal facilities.

In addition to the actions requested hereinabove, VA should also 
undertake any other development and/or notification action deemed 
warranted prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability/supplemental income benefits by 
the Veteran, following the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claim.  

2.  Request from OPM copies of all medical 
records underlying any decision awarding 
disability retirement benefits to the 
Veteran and any other determination 
following the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  If any records sought are not obtained, 
notify the appellant and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid future remand, ensure 
that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the appellant's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the appellant and her 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


